Citation Nr: 0519162	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  99-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  The veteran has been determined to be 
incompetent for VA purposes, and the appellant is his 
guardian/custodian.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Regional 
Office (RO) that denied the appellant's claim, filed on 
behalf of the veteran, for service connection for 
schizophrenia.  In a decision dated in March 2002, the Board 
affirmed the denial.  The veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(Court) which, in an Order dated December 11, 2002, granted a 
Joint Motion to Remand and to Stay Proceedings, and vacated 
the Board's decision.  In November 2003, the Board remanded 
the veteran's claim to ensure due process.  The case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its November 2003 remand, the Board requested, among other 
things, that the RO obtain additional evidence.  In this 
regard, the RO was to contact the National Personnel Records 
Center to attempt to obtain any records concerning treatment 
of the veteran at Edwin Army Hospital or the correctional 
facility at Fort Riley, Kansas from 1974 to 1976.  The Board 
concedes that the RO asked the National Personnel Records 
Center to provide the information sought by the Board, but in 
its response, the National Personnel Records Center indicated 
only that a search for 1974 revealed that no clinical record 
was located.  There is no indication that the National 
Personnel Records Center also searched for records in 1975 or 
1976.  The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In a letter to the appellant dated in March 2004, the RO 
asked that she furnish information concerning the veteran's 
treatment at St. Lawrence Hospital in Lansing, Michigan in 
1995 and from the Barry County Mental Health Clinic in 
Hastings, Michigan since 1996.  No response was received from 
the appellant.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should again contact the 
National Personnel Records Center and 
request that it provide any records of 
treatment of the veteran at the Edwin 
Army Hospital or the correctional 
facility at Fort Riley, Kansas in 1975 or 
1976.  The RO should point out that the 
previous response suggested that the 
National Personnel Records Center had 
limited the search for records to 1974.  

2.  The RO should contact the appellant 
and request that she provide the 
veteran's treatment records from St. 
Lawrence Hospital in Lansing, Michigan in 
1995 as well as the records from the 
Barry County Mental Health Clinic in 
Hastings, Michigan since 1996 or that she 
furnish the necessary authorizations for 
release of this information to the VA.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



